DETAILED ACTION
Notice of Allowability
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

Response to Arguments
The notice of allowance is in response to amendment filed on 12/07/2021. The application is now in condition for allowance. 

Allowable Subject Matter

Claims 1-3, 5-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 15, 17 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Applicants’ remarks filed on 12/07/2021 on page 6 lines 10-32, page 7 lines 1-8 have been found persuasive, because the closest prior art of record U.S Publication number 2007/0130959 A1 and U.S Publication number 2021/0040893 A1 cannot anticipate 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 13, 2022